UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6300


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

JON KARL THOMPSON,

                     Respondent - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-hc-02253-FL)


Submitted: June 21, 2018                                          Decided: June 26, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jon Karl Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jon Karl Thompson appeals the district court’s orders denying his motions for

appointment of a guardian ad litem and for transfer to Arkansas. Our review of the

record discloses that Thompson failed to demonstrate entitlement to appointment of a

guardian ad litem under Fed. R. Civ. P. 17(c). Nor has he demonstrated that Arkansas is

willing to accept responsibility for his custody, care and treatment.      See 18 U.S.C.

§ 4248(d) (2012). Accordingly, we affirm. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2